Citation Nr: 1538067	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ischemic heart disease, due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A videoconference hearing before the undersigned was held June 2015.  In July 2015, additional private medical evidence was received with a waiver of initial review by the RO.  See 38 C.F.R. §§ 20.800, 20.1304(b) (2015).

In June 2014, the Veteran raised a claim to reopen the issue of entitlement to service connection for posttraumatic stress disorder.  (The Veteran is already service connected for an anxiety disorder, and he is informed that even if he were to be service connected for posttraumatic stress disorder that he would be assigned only a single rating for posttraumatic stress disorder with anxiety.  38 C.F.R. § 4.14 (2015))  This claim to reopen, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDING OF FACT

There is no current clinical diagnosis of ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  .


CONCLUSION OF LAW

Ischemic heart disease was not incurred or aggravated in military service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Notice is further required as to the assignment of effective dates and disability ratings for a condition adjudicated service-connected.

The Veteran has been provided satisfactory VCAA notice.  Moreover, all measures have been undertaken to assist the Veteran with development of this matter, including obtaining VA and private outpatient treatment records.  The Veteran has provided personal statements and additional medical records.  He has testified at a Board hearing during which all proper action was undertaken to assist in development of the claim.  In sum, the record reflects that the facts pertinent to the claim have been properly developed.  Accordingly, the Board will adjudicate the claim on the merits.

Under applicable law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and  the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Pertinent law further provides that a veteran who served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Additionally, if a veteran presents with compensably disabling levels of a presumptive disorder, the list of which includes ischemic heart disease, then that disorder shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Id.  

Note 3 to 38 C.F.R. § 3.309(e) (2015), however, provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), later codified at 38 C.F.R. § 3.309(e).

The regulations governing presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See generally, Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Most immediately relevant from the evidence is a May 2015 report of A. Jadoon, M.D., a board certified cardiologist.  Dr. Jadoon noted that the appellant had a high risk profile for atherosclerotic cardiovascular disease, and that the appellant had a history of atrial fibrillation.  Significantly, however, following the an examination of the Veteran in May 2015, Dr. Jadoon opined that the appellant had the "potential for coronary artery disease," but he did not specifically diagnose the appellant with ischemic heart disease.  The examiner also did not diagnose either an acute, subacute, or old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm); status post coronary bypass surgery; or stable, unstable and Prinzmetal's angina)

In June 2015, the appellant underwent a cardiac catheterization.  That study led the examiner to conclude that the Veteran had borderline left ventricular function with mitral insufficiency, and "minimal plaque demonstrated in (the) mid (left anterior descending artery) distribution with otherwise unremarkable coronary artery."  Follow up report of July 2015 stated a final impression that the "patient has undergone angiographic studies which in essence demonstrated minimal plaque without evidence of flow limiting disease."

Having considered the evidence, the Board must deny the claim.  Given the Veteran's combat service in the Republic of Vietnam the Board presumes that he was exposed to Agent Orange and other herbicides while on active duty.  38 U.S.C.A. § 1116.  There is, however, no competent evidence that the appellant currently is disabled due to ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The most compelling evidence before the Board, the July 2015 cardiologist's report, establishes the lack of a pertinent diagnosis.  The physician's May 2015 initial reference to possible history of heart disease was speculative, pending further testing, and also did not implicate any documented diagnosis; previously in his medical records, this same physician had ruled out coronary artery disease.  As well, there is nothing else from the private or VA treatment record to implicate ischemic heart disease, or similar condition.  Indeed, an October 2011 electrocardiogram showed "no ischemic changes."  

Without competent evidence showing that the appellant has the disability being claimed, his claim for service connection cannot be substantiated.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  Of course, should the Veteran have evidence at a later date showing a diagnosis of ischemic heart disease, he should petition to have his claim reopened.  At this time, however, the preponderance of the evidence is against the claim, and the appeal must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for ischemic heart disease, to include due to exposure to Agent Orange, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


